WiNsrow, J.
It is claimed by appellant that a guardian is vested with a certain degree of discretion in determining the character of his ward’s nurture and the amounts to be paid therefor; and that the court should not interfere with the exercise of that discretion, even though it may be true that the same care and nurture might have been secured for a less expenditure, unless it also appear that the guardian abused his discretion, and recklessly expended his ward’s money. These propositions are probably true, but the difficulty in this pase is that the guardian exercised no discretion. He simply turned over the ward’s money to Thompson as fast as it came to his hands, and apparently would have done the same had it been twice as great a sum. He *658made no arrangement for board, no inquiry, and apparently paid no attention to the matter. Probably, as he claims, he acted in good faith; but it was grossly careless and entirely unjustifiable. Under the circumstances, the only inquiry open to the court was as to the reasonable value of the ward’s maintenance. The trial court made this inquiry, and determined the amount which should be credited the guardian therefor. We cannot say that such findings are against the clear .preponderance of the evidence, and cannot, therefore, reverse them.
By the Court.— Judgment affirmed.